NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50434

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00033-GAF-1
 v.

RANDOLPH HIRSCH,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                          Submitted December 7, 2018**
                              Pasadena, California

Before: IKUTA and N.R. SMITH, Circuit Judges, and STEEH,*** District Judge.

      Defendant Randolph Hirsch appeals the district court’s revocation of his

supervised release for conspiring to commit forgery in violation of California law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George Caram Steeh III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
Cal. Penal Code §§ 182(a)(1), 470(d). Defendant argued there was insufficient

evidence to establish that he intended that forgery be committed. So long as a

defendant intends that “one or more conspirators will commit the elements” of the

offense, the requisite intent to commit that offense is established. People v.

Johnson, 303 P.3d 379, 390 (Cal. 2013). Based on Defendant’s directions to his

coconspirators, a rational finder of fact could conclude that Defendant intended the

crime of forgery be committed.

      Defendant also challenges whether a mortgage statement is a document

covered by California Penal Code § 470(d). The test is whether a forged

instrument “will have the effect of defrauding one who acts upon it as genuine.”

People v. Vincent, 19 Cal. App. 4th 696, 700 (1993). The forged mortgage

statement was intended to defraud a lender into advancing funds and therefore it is

within the class of documents covered by § 470(d). AFFIRMED.




                                          2